ICJ_045_TemplePreahVihear_KHM_THA_1960-06-10_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
TEMPLE OF PREAH VIHEAR

(CAMBODIA v. THAILAND)

ORDER OF 10 JUNE 1960

1960

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU TEMPLE DE
PREAH VIHEAR

(CAMBODGE c. THAILANDE)

ORDONNANCE DU 10 JUIN 1960
This Order should be cited as follows:

“Case concerning the Temple of Preah Vihear
(Cambodia v. Thailand),
Order of 10 June 1960: I.C.J. Reports 1960, p. 180.”

La présente ordonnance doit être citée comme suit:

« Affaire du Temple de Préah Vihéar
(Cambodge c. Thaïlande),
Ordonnance du 10 juin 1960: C. I. J. Recueil 1960, p. 180. »

 

Sales number 9 30
N° de vente: 4

 

 

 
180

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1960

10 juin 1960

AFFAIRE DU TEMPLE DE
PRÉAH VIHÉAR

(CAMBODGE c. THAÏLANDE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 62 du Règlement
de la Cour;

Vu l’ordonnance du 5 décembre 1959 fixant au 23 mai 1960 la
date d’expiration du délai pour le dépôt du contre-mémoire du
Gouvernement de Thaïlande ;

Considérant que, dans le délai ainsi fixé, le Gouvernement de
Thaïlande a déposé certaines exceptions préliminaires à la compé-
tence de la Cour;

Considérant qu’en conséquence, en vertu des dispositions de
l’article 62, paragraphe 3, du Règlement de la Cour, la procédure
sur le fond est suspendue et qu’il échet de fixer un délai dans lequel
la Partie adverse pourra présenter un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires;

Fixe au 22 juillet 1960 la date d'expiration du délai dans lequel
le Gouvernement du Cambodge pourra présenter un exposé écrit
contenant ses observations et conclusions sur les exceptions soule-
vées par le Gouvernement de Thaïlande.

4

1960
Le 10 juin
Rôle général
n° 45
TEMPLE DE PREAH VIHÉAR (ORD. DU IO VI 60) 181

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, 4 La Haye, le dix juin mil neuf cent soixante, en
trois exemplaires, dont l'un restera déposé aux archives de la Cour
et dont les autres seront transmis respectivement au Gouvernement
du Cambodge et au Gouvernement de Thailande.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé} GARNIER-COIGNET.
